DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald Hespos on 7/27/22.
The application has been amended as follows: 
In Claim 1, after the last word of the claim “chamber (16)” insert the following: “, wherein the outer pipe (14) further comprises a third constriction section (141) and the inner pipe (12) further comprises a third expansion section (121), the inner surface of the outer pipe (14) at the third constriction section (141) being connected directly to the outer surface of the inner pipe (12) at the third expansion section (121); and the first and third constriction sections (141) and the first and third expansion sections (121) associated therewith are arranged in an area of two axial ends of the outer pipe (14)”.
Cancel claims 2 and 11-12.
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
The Prior Art of record fails to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claim 1) the outer pipe further having a third constriction section and the inner pipe further having a third expansion section, the inner surface of the outer pipe at the third constriction section being connected directly to the outer surface of the inner pipe at the third expansion section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837